         Case 1:20-cr-00190-RBW Document 47 Filed 07/30/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
UNITED STATES OF AMERICA             )
                                     )
      v.                             ) Criminal Action No. 20-190 (RBW)
                                     )
LARRY RUMPH and SAHN WILLIAMS, )
                                     )
                  Defendants.        )
____________________________________ )

                                              ORDER

       In accordance with the oral rulings issued by the Court at the status hearing held on

July 28, 2021, via teleconference, it is hereby

       ORDERED that the parties shall appear before the Court for a plea hearing on

September 13, 2021, at 3:00 p.m. It is further

       ORDERED that that, on or before August 13, 2021, the parties shall file a joint

submission advising the Court as to whether they prefer that the plea hearing be conducted

in-person or via videoconference, in light of the risks associated with COVID-19. It is further

       ORDERED that, on or before September 7, 2021, the parties shall submit to the Court

the plea documents set out in the General Order Governing Criminal Cases Before the Honorable

Reggie B. Walton, ECF No. 19. It is further

       ORDERED that, as to both Larry Rumph and Sahn Williams, the time from

July 28, 2021, until the plea hearing scheduled for September 13, 2021, is excluded under the

Speedy Trial Act, in light of the defendants’ and the government’s agreement to waive the

defendants’ rights to a speedy trial until the next hearing date, and in order to permit counsel to

engage in further discussions regarding how these cases should be resolved.
 Case 1:20-cr-00190-RBW Document 47 Filed 07/30/21 Page 2 of 2




SO ORDERED this 29th day of July, 2021.



                                          ________________________
                                          REGGIE B. WALTON
                                          United States District Judge




                                   2
